--------------------------------------------------------------------------------

Exhibit 10.2

MAKE GOOD ESCROW AGREEMENT

          This MAKE GOOD ESCROW AGREEMENT (the “Make Good Agreement”), effective
as of September 27, 2010, is entered into by and among Yayi International Inc.,
a Delaware corporation (the “Company”), Global Rock Stone Industrial Ltd, a
British Virgin Islands company (the “Make Good Pledgor”), Euro Pacific Capital,
Inc., as Investor agent (“Investor Agent”) and Escrow, LLC, as escrow agent
(“Escrow Agent”).

          WHEREAS, each of the investors (the “Investors”) in the Company’s
private offering of securities (the “Offering”) has entered into a Securities
Purchase Agreement, dated as of the date of this Agreement (the “Securities
Purchase Agreement”), evidencing their participation in the Company’s Offering;

          WHEREAS, pursuant to the terms of the Securities Purchase Agreement,
the Investor Agent has been duly appointed and has the power to act by and on
behalf of the Investors hereunder;

          WHEREAS, as an inducement to the Investors to participate in the
Offering and as set forth in the Securities Purchase Agreement, the Make Good
Pledgor has agreed to place certain shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”) held by the Make Good Pledgor into
escrow for the benefit of the Investors in the event the Company fails to
satisfy certain financial thresholds as set forth in this Make Good Agreement;

          WHEREAS, pursuant to the requirements of the Securities Purchase
Agreement, the Company and the Make Good Pledgor have agreed to establish an
escrow on the terms and conditions set forth in this Make Good Agreement;

          WHEREAS, the Company, the Make Good Pledgor and the Investor Agent
have requested that the Escrow Agent hold the Escrow Shares (as defined below)
and the Escrow Agent has agreed to act as escrow agent pursuant to the terms and
conditions of this Make Good Agreement; and

          WHEREAS, all capitalized terms used but not defined herein which are
defined in the Securities Purchase Agreement shall have the respective meanings
given to such terms in the Securities Purchase Agreement;

          NOW, THEREFORE, in consideration of the mutual promises of the parties
and the terms and conditions hereof, the parties hereby agree as follows:

1.        Appointment of Escrow Agent. The Company, the Make Good Pledgor and
the Investor Agent hereby appoint Escrow Agent to act as Escrow Agent in
accordance with the terms and conditions set forth in this Make Good Agreement,
and Escrow Agent hereby accepts such appointment and agrees to act as Escrow
Agent in accordance with such terms and conditions.

--------------------------------------------------------------------------------

2.        Establishment of Escrow. Within five (5) Trading Days following each
Closing, the Make Good Pledgor shall deliver, or cause to be delivered, to the
Escrow Agent certificates evidencing an aggregate of 15% of the maximum number
of shares of Common Stock issuable upon conversion of the Notes sold at such
Closing (the “Escrow Shares”) pursuant to the Securities Purchase Agreement,
along with bank signature stamped stock powers executed in blank (or such other
signed instrument of transfer acceptable to the Company’s Transfer Agent). As
used in this Make Good Agreement, “Transfer Agent” means American Registrar &
Transfer Co., or such other entity hereafter retained by the Company as its
stock transfer agent as specified in a writing from the Company to the Escrow
Agent. The Make Good Pledgor understands and agrees that the Investors’ rights
to receive the Make Good Shares (as defined below) pursuant to Section 4.11 of
the Securities Purchase Agreement and this Make Good Agreement shall not
continue to run to the benefit of an Investor to the extent such Investor shall
have transferred or sold all or any portion of its Notes, and that after any
such transfer or sale such rights shall run to the Persons receiving such Units.
The Make Good Pledgor hereby irrevocably agrees that other than in accordance
with Section 4.11 of the Securities Purchase Agreement and this Make Good
Agreement, the Make Good Pledgor will not offer, pledge, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase or otherwise transfer or
dispose of, directly or indirectly, or announce the offering of any of the
Escrow Shares (including any securities convertible into, or exchangeable for,
or representing the rights to receive Escrow Shares). In furtherance thereof,
the Company and the Make Good Pledgor will (x) place a stop order on all Escrow
Shares which shall expire on the date the Escrow Shares are delivered to the
Investors or returned to the Make Good Pledgor, (y) notify the Transfer Agent in
writing of the stop order and the restrictions on such Escrow Shares under this
Make Good Agreement and direct the Transfer Agent not to process any attempts to
resell or transfer by the Make Good Pledgor or anyone else any Escrow Shares
before the date when such Escrow Shares are delivered to the Investor Agent and
Investors or returned to the Make Good Pledgor, or otherwise in violation of
Section 4.11 of the Securities Purchase Agreement and this Make Good Agreement.
The Company and the Make Good Pledgor shall notify the Investors as soon as the
Escrow Shares have been deposited with the Escrow Agent.

3.       Representations of the Make Good Pledgor. The Make Good Pledgor hereby
represents and warrants to the Investors as follows:

          (i) The Make Good Pledgor is the record and beneficial owner of the
Escrow Shares and all of the Escrow Shares are validly issued, fully paid and
nonassessable shares of the Company, and free and clear of all Liens. There are
no restrictions on the ability of the Make Good Pledgor to transfer the Escrow
Shares to the Investors, except as stated herein. There are no restrictions on
the ability of the Make Good Pledgor to enter into this Make Good Agreement
other than transfer restrictions under applicable federal and state securities
laws. Upon any transfer of Escrow Shares to Investors hereunder, Investors will
receive full right, title and authority to such shares as holders of Common
Stock of the Company free and clear of all liens other than those imposed by US
Federal Securities laws.

2

--------------------------------------------------------------------------------

          (ii) Performance of this Make Good Agreement and compliance with the
provisions hereof will not violate any provision of any applicable law and will
not conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any Lien upon any of the properties or assets of the Company or
the Make Good Pledgor pursuant to the terms of any indenture, mortgage, deed of
trust or other agreement or instrument binding upon the Company or the Make Good
Pledgor or such properties or assets, other than such breaches, defaults or
Liens which would not have a material adverse effect taken as a whole. No notice
to, filing with, or authorization, registration, consent or approval of any
governmental authority or other person is necessary for the execution, delivery
or performance of this Make Good Agreement or the consummation of the
transactions contemplated hereby by the Make Good Pledgor.

          (iii) The Make Good Pledgor has carefully considered and understands
its obligations and rights under Section 4.11 of the Securities Purchase
Agreement and this Make Good Agreement, and in furtherance thereof (x) has
consulted with its legal and other advisors with respect thereto and (y) hereby
forever waives and agrees that it may not assert any equitable defenses in any
Proceeding involving the Escrow Shares.

4. Disbursement of Escrow Shares.

          a.           In the event that the Combined Net Sales (as defined
below) reported in the Annual Report of the Company on Form 10-K (or such other
form appropriate for such purpose as promulgated by the Commission) for both of
the fiscal years ending March 31, 2011 and 2012, as filed with the Commission
(the “2011 Annual Report” and “2012 Annual Report”), is less than $125,000,000
(the “Guaranteed Amount”), the Escrow Agent (on behalf of the Make Good Pledgor)
will, without any further action on the part of the Investors or the Investor
Agent, transfer a number of Make Good Shares (as calculated below) to the
Investor Agent, as agent for the Investors, on a pro-rata basis (determined by
dividing each Investor’s Investment Amount by the aggregate of all Investment
Amounts delivered to the Company by the Investors under the Securities Purchase
Agreement) as specified in Exhibit A to this Agreement for no consideration
other than payment of their respective Investment Amount paid to the Company at
Closing. The “Make Good Shares” means a number of shares of Common Stock equal
to 15% of the maximum number of shares of Common Stock issuable upon conversion
of the Notes (measured as of the Final Closing Date). The number of Make Good
Shares transferable to Investors shall be equal to:

[(the Guaranteed Amount – actual Combined Net Sales of the Company for the
fiscal years ending March 31, 2011 and 2012)/the Guaranteed Amount]*aggregate
number of Make Good Shares

          b.           For purposes hereof, “Combined Net Sales” shall mean the
aggregate amount of the Company’s net sales as for both of the fiscal years
ending March 31, 2011 and 2012 in each case determined in accordance with GAAP
as reported in each of the 2011 Annual Report and 2012 Annual Report.
Notwithstanding the foregoing or anything else to the contrary herein, for
purposes of determining whether or not the Guaranteed Amount has been met, the
Company may disregard any compensation charge or expense required to be
recognized by the Company under GAAP resulting from the release of the Make Good
Shares to the Make Good Pledgor if and to the extent such charge or expense is
specified in the Company’s independent auditor’s report for the relevant year,
as filed with the Commission. In determining whether the Company has achieved
the Guaranteed Amount, any liquidated damages payable pursuant to the
Transaction Documents shall not be included as expenses of the Company.

3

--------------------------------------------------------------------------------

          c.           In the event that the Combined Net Sales reported in both
of the 2011 Annual Report and 2012 Annual Report is equal to or greater than the
Guaranteed Amount, no transfer of the Make Good Shares shall be required by the
Make Good Pledgor to the Investors under this Section and such Make Good Shares
shall be returned to the Make Good Pledgor in accordance with this Make Good
Agreement.

          d.           Any required transfer of the Make Good Shares under this
Section shall be made to the Investors or the Make Good Pledgor, as applicable,
within 20 calendar days after the date which the 2012 Annual Report is filed
with the Commission and otherwise in accordance with this Make Good Agreement
subject to return as provided in the immediately preceding paragraph and, in the
event that any of the Make Good Shares are required to be distributed to the
Investors in accordance with the terms of this Make Good Agreement, the Escrow
Agent will deliver such shares to the Investors in accordance with Exhibit A.
The Investor Agent will deliver to the Escrow Agent (with a copy to the Company
and the Make Good Pledgor) a copy of the 2011 Annual Report and 2012 Annual
Report, together with the calculation of whether the Guaranteed Amount has been
achieved. Escrow Agent need only rely on such letters from the Investor Agent
and will disregard any contrary or further calculations or instructions in such
regard delivered by or on behalf of the Company or the Make Good Pledgor.

          e.           Pursuant to Section 4(a), if the Investor Agent delivers
a notice to the Escrow Agent that the Escrow Shares are to be transferred to the
Investors, then the Escrow Agent shall immediately forward the Make Good Shares
to the Company’s Transfer Agent for reissuance to the Investors in an amount to
each Investor as set forth on Exhibit A attached hereto and otherwise in
accordance with this Make Good Agreement. Each of the Company and the Make Good
Pledgor covenants and agrees that upon the transfer of Make Good Shares to the
Investors in accordance with this Make Good Agreement, the Company and the Make
Good Pledgor shall promptly instruct its Transfer Agent to reissue such Make
Good Shares in the applicable Investor’s name and deliver the same, or cause the
same to be delivered as directed by such Investor in an amount to each Investor
as set forth on Exhibit A attached hereto. If the Company and the Make Good
Pledgor do not promptly provide such instructions to the Transfer Agent of the
Company, then the Investor Agent is hereby irrevocably authorized and directed
by the Company and the Make Good Pledgor to give such re-issuance instruction to
the Transfer Agent of the Company. If a notice from the Investor Agent pursuant
to Section 4(a) indicates that the Escrow Shares are to be returned to the Make
Good Pledgor, then the Escrow Agent will promptly deliver the Make Good Shares
to the Make Good Pledgor in accordance with instructions provided by the Company
and the Make Good Pledgor at such time.

          f.           The Company and the Make Good Pledgor covenant and agree
to provide the Escrow Agent with certified tax identification numbers by
furnishing appropriate forms W-9 or W-8 and such other forms and documents that
the Escrow Agent may request, including appropriate W-9 or W-8 forms for each
Investor. The Company and the Make Good Pledgor understand that if such tax
reporting documentation is not provided and certified to the Escrow Agent, the
Escrow Agent may be required by the Internal Revenue Code of 1986, as amended,
and the Regulations promulgated thereunder, to withhold a portion of any
interest or other income earned on the investment of the Escrow Shares.

4

--------------------------------------------------------------------------------

          g.           Notwithstanding the foregoing or anything else to the
contrary herein, any Investor that exercises the right to convert such
Investor’s Notes into shares of Common Stock prior to the date on which the 2012
Annual Report is filed with the Commission shall not receive the Make Good
Shares to which such Investor would otherwise be entitled pursuant to this
Section 4 and the Securities Purchase Agreement, and such Make Good Shares shall
be returned to the Make Good Pledgor within 20 calendar days after the date on
which the 2012 Annual Report is filed with the Commission and otherwise handled
in accordance with this Make Good Agreement.

          h.           Notwithstanding the foregoing or anything else to the
contrary herein, at such time as the aggregate principal amount (including
accrued but unpaid interest) of outstanding Notes is less than 15% of the Gross
Proceeds, all Make Good Shares shall be returned to the Make Good Pledgor within
20 calendar days after the date on which the Investor Agent delivers a notice to
the Escrow Agent to that effect, and all obligations of the Make Good Pledgor
hereunder to maintain funds in escrow shall cease.

5.        Notice of Filings. The Company agrees to promptly provide the Investor
Agent written notice of the filing with the Commission of any financial
statements or reports referenced herein.

6.        Escrow Shares.

          a.           If any Escrow Shares are deliverable to the Investors in
accordance with this Make Good Agreement, (i) the Make Good Pledgor covenants
and agrees to execute all such instruments of transfer (including stock powers
and assignment documents) as are customarily executed to evidence and consummate
the transfer of the Escrow Shares from the Make Good Pledgor to the Investors,
to the extent not done so in accordance with Section 2, and (ii) following its
receipt of the documents referenced in Section 6(i), the Company and Escrow
Agent covenant and agree to cooperate with the Transfer Agent so that the
Transfer Agent may promptly reissue such Escrow Shares in the applicable
Investor’s name and delivers the same as provided herein or otherwise directed
in writing by the applicable Investors. Until such time as (if at all) the
Escrow Shares are required to be delivered pursuant to the Securities Purchase
Agreement and in accordance with this Make Good Agreement, (i) any dividends
payable in respect of the Escrow Shares and all voting rights applicable to the
Escrow Shares shall be retained by the Make Good Pledgor and (ii) should the
Escrow Agent receive dividends or voting materials, such items shall not be held
by the Escrow Agent, but shall be passed immediately on to the Make Good Pledgor
and shall not be invested or held for any time longer than is needed to
effectively re-route such items to the Make Good Pledgor. In the event that the
Escrow Agent receives a communication requiring the conversion of the Escrow
Shares to cash or the exchange of the Escrow Shares for that of an acquiring
company, the Escrow Agent shall solicit and follow the written instructions of
the Make Good Pledgor; provided, that the cash or exchanged shares are
instructed to be redeposited into the Escrow Account. If the Company shall at
any time after the date hereof (A) declare and pay a dividend or make a
distribution on Common Stock, or (B) subdivide or split the outstanding shares
of Common Stock into a greater number of shares, or (C) combine or reclassify
the outstanding shares of Common Stock into a smaller number of shares, or (D)
make any other similar changes to its share capital, the Investors shall be
entitled to receive the proportionately adjusted number of Make Good Shares and
all dividends and other distributions made on the Make Good Shares that the
Investors would have received had the Investors received such Make Good Shares
at their applicable Closing. The Make Good Pledgor shall be responsible for all
taxes of the Company, the Make Good Pledgor, or any Investor resulting from any
such conversion, exchange or adjustment.

5

--------------------------------------------------------------------------------

          b.           Assuming the Make Good Pledgor provides good and valid
title to the Escrow Shares to be transferred and delivered on behalf of the Make
Good Pledgor to the Investors hereunder, free and clear of all liens,
encumbrances, equities or claims, the Escrow Agent will ensure that upon
delivery of the Escrow Shares, good and valid title to the Escrow Shares, free
and clear of all liens, encumbrances, equities or claims will pass to the
Investors. The Escrow Agent shall not take any action which could impair
Investors’ rights in the Escrow Shares. The Escrow Agent shall not sell,
transfer, assign or otherwise dispose of (by operation of law or otherwise) or
grant any option with respect to any Escrow Shares prior to the termination of
this Agreement.

7.        Interpleader. Should any controversy arise among the parties hereto
with respect to this Make Good Agreement or with respect to the right to receive
the Escrow Shares, Escrow Agent and/or the Investor Agent shall have the right
to consult and hire counsel and/or to institute an appropriate interpleader
action to determine the rights of the parties. Escrow Agent and/or the Investor
Agent are also each hereby authorized to institute an appropriate interpleader
action upon receipt of a written letter of direction executed by the parties so
directing either Escrow Agent or the Investor Agent. If Escrow Agent or the
Investor Agent is directed to institute an appropriate interpleader action, it
shall institute such action not prior to thirty (30) days after receipt of such
letter of direction and not later than sixty (60) days after such date. Any
interpleader action instituted in accordance with this Section 7 shall be filed
in the New York Courts (as defined below), and the Escrow Shares in dispute
shall be deposited with the court and in such event Escrow Agent and the
Investor Agent shall be relieved of and discharged from any and all obligations
and liabilities under and pursuant to this Make Good Agreement with respect to
the Escrow Shares and any other obligations hereunder.

8.        Exculpation and Indemnification of Escrow Agent and the Investor
Agent.

          a.           Escrow Agent is not a party to, and is not bound by or
charged with notice of any agreement out of which this escrow may arise. Escrow
Agent acts under this Make Good Agreement as a depositary only and is not
responsible or liable in any manner whatsoever for the sufficiency, correctness,
genuineness or validity of the subject matter of the escrow, or any part
thereof, or for the form or execution of any notice given by any other party
hereunder, or for the identity or authority of any person executing any such
notice. Escrow Agent will have no duties or responsibilities other than those
expressly set forth herein. Escrow Agent will be under no liability to anyone by
reason of any failure on the part of any party hereto (other than Escrow Agent)
or any maker, endorser or other signatory of any document to perform such
person’s or entity’s obligations hereunder or under any such document. Except
for this Make Good Agreement and instructions to Escrow Agent pursuant to the
terms of this Make Good Agreement, Escrow Agent will not be obligated to
recognize any agreement between or among any or all of the persons or entities
referred to herein, notwithstanding its knowledge thereof. The Investor Agent’s
sole obligation under this Make Good Agreement is to provide written instruction
to Escrow Agent (following such time as the Company files certain periodic
financial reports as specified in Section 4 hereof) directing the distribution
of the Escrow Shares. The Investor Agent will provide such written instructions
upon review of the relevant Combined Net Sales amount reported in such periodic
financial reports as specified in Section 4 hereof. The Investor Agent is not
charged with any obligation to conduct any investigation into the financial
reports or make any other investigation related thereto. In the event of any
actual or alleged mistake or fraud of the Company, its auditors or any other
person (other than the Investor Agent) in connection with such financial reports
of the Company, the Investor Agent shall have no obligation or liability to any
party hereunder.

6

--------------------------------------------------------------------------------

          b.           Neither the Escrow Agent nor Investor Agent will be
liable for any action taken or omitted by it, or any action suffered by it to be
taken or omitted, absent gross negligence or willful misconduct. The Escrow
Agent and Investor Agent may each rely conclusively on, and will be protected in
acting upon, any order, notice, demand, certificate, or opinion or advice of
counsel (including counsel chosen by Escrow Agent or Investor Agent, as
applicable), statement, instrument, report or other paper or document (not only
as to its due execution and the validity and effectiveness of its provisions,
but also as to the truth and acceptability of any information therein contained)
which is reasonably believed by Escrow Agent or Investor Agent, as applicable,
to be genuine and to be signed or presented by the proper person or persons. The
duties and responsibilities of the Escrow Agent and Investor Agent, as the case
may be, hereunder shall be determined solely by the express provisions of this
Make Good Agreement and no other or further duties or responsibilities shall be
implied, including, but not limited to, any obligation under or imposed by any
laws of the State of New York upon fiduciaries. NEITHER THE ESCROW AGENT NOR
INVESTOR AGENT SHALL BE LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY (I) DAMAGES,
LOSSES OR EXPENSES ARISING OUT OF THE SERVICES PROVIDED HEREUNDER, OTHER THAN
DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY
RESULTED FROM THE ESCROW AGENT’S OR INVESTOR AGENT'S, AS THE CASE MAY BE, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT LIMITATION, LOST
PROFITS), EVEN IF THE ESCROW AGENT OR INVESTOR AGENT, AS APPLICABLE, HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM
OF ACTION.

          c.           The Company and the Make Good Pledgor hereby indemnify
and hold harmless each of Escrow Agent, the Investor Agent and any of their
principals, partners, agents, employees and affiliates from and against any
expenses, including reasonable attorneys’ fees and disbursements, damages or
losses suffered by Escrow Agent or the Investor Agent in connection with any
claim or demand, which, in any way, directly or indirectly, arises out of or
relates to this Make Good Agreement or the services of Escrow Agent or the
Investor Agent hereunder; except, that if Escrow Agent or the Investor Agent is
guilty of willful misconduct or gross negligence under this Make Good Agreement,
then Escrow Agent or the Investor Agent, as the case may be, will bear all
losses, damages and expenses arising as a result of its own willful misconduct
or gross negligence. Promptly after the receipt by Escrow Agent or the Investor
Agent of notice of any such demand or claim or the commencement of any action,
suit or proceeding relating to such demand or claim, Escrow Agent or the
Investor Agent, as the case may be, will notify the other parties hereto in
writing. For the purposes hereof, the terms “expense” and “loss” will include
all amounts paid or payable to satisfy any such claim or demand, or in
settlement of any such claim, demand, action, suit or proceeding settled with
the express written consent of the parties hereto, and all costs and expenses,
including, but not limited to, reasonable attorneys’ fees and disbursements,
paid or incurred in investigating or defending against any such claim, demand,
action, suit or proceeding. The provisions of this Section 8 shall survive the
termination of this Make Good Agreement, and the resignation or removal of the
Escrow Agent.

7

--------------------------------------------------------------------------------

9.          Compensation of Escrow Agent. Escrow Agent shall be entitled to a
fee of $1,500.00 as compensation for its services, which compensation shall be
paid by the Company. The fee agreed upon for the services rendered hereunder is
intended as full compensation for Escrow Agent’s services as contemplated by
this Make Good Agreement; provided, however, that in the event that Escrow Agent
renders any material service not contemplated in this Make Good Agreement, or
there is any assignment of interest in the subject matter of this Make Good
Agreement, or any material modification hereof, or if any material controversy
arises hereunder, or Escrow Agent is made a party to any litigation pertaining
to this Make Good Agreement, or the subject matter hereof, then Escrow Agent
shall be reasonably compensated by the Company for such extraordinary services
and reimbursed for all costs and expenses, including reasonable attorney’s fees,
occasioned by any delay, controversy, litigation or event, and the same shall be
recoverable from the Company. Prior to incurring any costs and/or expenses in
connection with the foregoing sentence, Escrow Agent shall be required to
provide written notice to the Company of such costs and/or expenses and the
relevancy thereof and Escrow Agent shall not be permitted to incur any such
costs and/or expenses which are not related to litigation prior to receiving
written approval from the Company, which approval shall not be unreasonably
withheld.

10.        Resignation of Escrow Agent. At any time, upon ten (10) Business
Days’ written notice to the Company and the Investors, Escrow Agent may resign
and be discharged from its duties as Escrow Agent hereunder. As soon as
practicable after its resignation, Escrow Agent will promptly turn over to a
successor escrow agent appointed by the Company and the Investor Agent the
Escrow Shares held hereunder upon presentation of a document appointing the new
escrow agent and evidencing its acceptance thereof. If, by the end of the ten
(10) Business Day period following the giving of notice of resignation by Escrow
Agent, the Company and the Investor Agent shall have failed to appoint a
successor escrow agent, Escrow Agent shall deposit the Escrow Shares as directed
by the Investor Agent with the understanding that such Escrow Shares will
continue to be subject to the provisions of this Make Good Agreement.

11.        Records. Escrow Agent shall maintain accurate records of all
transactions hereunder. Promptly after the termination of this Make Good
Agreement or as may reasonably be requested by the parties hereto from time to
time before such termination, Escrow Agent shall provide the parties hereto, as
the case may be, with a complete copy of such records, certified by Escrow Agent
to be a complete and accurate account of all such transactions. The authorized
representatives of each of the parties hereto shall have access to such books
and records at all reasonable times during normal business hours upon reasonable
notice to Escrow Agent and at the requesting party’s expense.

8

--------------------------------------------------------------------------------

12.        Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via (i) facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section or (ii) electronic mail (i.e., Email)
prior to 6:30 p.m. (New York City time) on a Trading Day, (b) the next Trading
Day after the date of transmission, if such notice or communication is delivered
via (i) facsimile at the facsimile number specified in this Section or (ii)
electronic mail (i.e., Email) on a day that is not a Trading Day or later than
6:30 p.m. (New York City time) on any Trading Day, or (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given, if sent by any means other than facsimile or Email
transmission. The address for such notices and communications shall be as
follows:

   If to the Company: Yayi International Inc.     No. 9 Xingguang Road    
Northern Industrial Park of Zhongbei Town,     Xiqing District, Tianjin 300384,
China     Attention: President     Facsimile: 86-22-2798-4358         With a
copy to: Pillsbury Winthrop Shaw Pittman LLP     2300 N Street NW    
Washington, D.C. 20037     Attention: Louis A. Bevilacqua, Esq.     Facsimile:
202-663-8007          If to the Make      Good Pledgor: c/o Tianjin Yayi
Industrial Co., Ltd.     No. 9 Xingguang Road     Northern Industrial Park of
Zhongbei Town,     Xiqing District, Tianjin 300384, China     Attention: Mr.
Fung Shek     Facsimile: 86-22-2798-4358         If to the Investor     Agent:
Euro Pacific Capital, Inc.     88 Post Road West, 3rd Floor     Westport, CT
06880     Attention: Mr. Thomas Tan     Facsimile: (203) 662-9771

9

--------------------------------------------------------------------------------


  With a copy to: Ellenoff Grossman & Schole LLP     150 East 42nd Street, 11th
Floor     New York, NY 10017     Attention: Barry I. Grossman, Esq.    
Facsimile: (212) 370-7889         If to the Escrow     Agent: Escrow, LLC    
215 Mockingbird Lane     Warrenton, VA 20186     Attention: Johnnie L. Zarecor  
  Facsimile: (212) 370-7889

13.        Execution in Counterparts. This Make Good Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile or e-mail
execution and delivery of this Agreement is legal, valid and binding for all
purposes.

14.        Assignment and Modification. This Make Good Agreement and the rights
and obligations hereunder of the Make Good Pledgor may not be assigned. This
Make Good Agreement and the rights and obligations hereunder of the Escrow Agent
may be assigned by the Escrow Agent only with the prior consent of the Company
and the Investor Agent. Subject to the requirements under federal and state
securities laws, an Investor may assign its rights under this Make Good
Agreement without any consent from any other party. This Make Good Agreement may
not be changed orally or modified, amended or supplemented without an express
written agreement executed by the Escrow Agent, the Company, the Make Good
Pledgor and the Investor Agent. This Make Good Agreement is binding upon and
intended to be for the sole benefit of the parties hereto and their respective
successors, heirs and permitted assigns, and none of the provisions of this Make
Good Agreement are intended to be, nor shall they be construed to be, for the
benefit of any third person, except for the Investors under the Securities
Purchase Agreement. No portion of the Escrow Shares shall be subject to
interference or control by any creditor of any party hereto, or be subject to
being taken or reached by any legal or equitable process in satisfaction of any
debt or other liability of any such party hereto prior to the disbursement
thereof to such party hereto in accordance with the provisions of this Make Good
Agreement.

15.        Applicable Law. This Make Good Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York,
without regard to the conflicts of laws principles thereof. The representations
and warranties contained in this Make Good Agreement shall survive the execution
and delivery hereof and any investigations made by any party. Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Make Good Agreement shall be
commenced exclusively in the state and federal courts sitting in the City of New
York, Borough of Manhattan (the “New York Courts”). Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith, and hereby
irrevocably waives, and agrees not to assert in any such proceeding, any claim
that it is not personally subject to the jurisdiction of any such New York
Court, or that such proceeding has been commenced in an improper or inconvenient
forum. Each party hereto hereby irrevocably waives personal service of process
and consents to process being served in any such proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Make Good Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

10

--------------------------------------------------------------------------------

16.        Headings. The headings contained in this Make Good Agreement are for
convenience of reference only and shall not affect the construction of this Make
Good Agreement.

17.        Attorneys’ Fees. If any action at law or in equity, including an
action for declaratory relief, is brought to enforce or interpret the provisions
of this Make Good Agreement, the prevailing party shall be entitled to recover
reasonable attorneys' fees from the other party (unless such other party is the
Escrow Agent), which fees may be set by the court in the trial of such action or
may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief that may be awarded.

18.        Merger or Consolidation. Any entity into which the Escrow Agent may
be converted or merged, or with which it may be consolidated, or to which it may
sell or transfer all or substantially all of its corporate trust business and
assets as a whole or substantially as a whole, or any corporation or association
resulting from any such conversion, sale, merger, consolidation or transfer to
which the Escrow Agent is a party, shall be and become the successor escrow
agent under this Make Good Agreement and shall have and succeed to the rights,
powers, duties, immunities and privileges as its predecessor, without the
execution or filing of any instrument or paper or the performance of any further
act.

19.        Waiver. No waiver of, or any breach of any covenant or provision
herein contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.

20.        Entire Agreement. This Make Good Agreement is the final expression
of, and contains the entire agreement between, the parties with respect to the
subject matter hereof and supersedes all prior understandings with respect
thereto. This Make Good Agreement may not be modified, changed, supplemented or
terminated, nor may any obligations hereunder be waived, except by written
instrument signed by the parties to be charged or by its agent duly authorized
in writing or as otherwise expressly permitted herein.

21.        Construction. Whenever required by the context of this Make Good
Agreement, the singular shall include the plural and masculine shall include the
feminine. This Make Good Agreement shall not be construed as if it had been
prepared by one of the parties, but rather as if all parties had prepared the
same.

11

--------------------------------------------------------------------------------

22.        Further Instruments. If this Make Good Agreement reasonably requires
other or further instruments in connection with this Make Good Agreement or
obligations in respect hereto, the necessary parties hereto shall use its best
efforts to join in furnishing such instruments.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

12

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties have duly executed this Make Good
Agreement as of the date set forth opposite their respective names.

  COMPANY:       YAYI INTERNATIONAL INC.           By: /s/ Li
Liu                                                                          
Name: Li Liu   Title: Chief Executive Officer and President           MAKE GOOD
PLEDGOR:       GLOBAL ROCK STONE INDUSTRIAL LTD           By: /s/ Fung
Shek                                                                   Name:
Fung Shek   Title: Director           ESCROW AGENT:       ESCROW, LLC          
By: /s/ Johnnie L. Zarecor                                                   
Name: Johnnie L. Zarecor   Title: Vice President           INVESTOR AGENT:      
EURO PACIFIC CAPITAL, INC.           By: /s/ Gordon
McBean                                                      Name: Gordon McBean
  Title: Head of Capital Markets

Yayi Make Good Escrow Agreement

--------------------------------------------------------------------------------

Exhibit A

INVESTORS


Investor’s Legal Name Investment
Amount AMY J STEFANIK TTEE AMY J STEFANIK REVOCABLE TRUST U/A 2/6/01 $100,000
ANDREW P COOK SUSAN R COOK $50,000 ARNOLD WILLIAM GOLDSCHLAGER NORA GOLDSCHLAGER
TTEE THE GOLDSCHLAGER FAMILY TRUST U/A 6/24/04 $50,000 ART KLEPPEN KIMBERLY
KLEPPEN $100,000 BARBARA HEARST $100,000 BARBARA J PETERSON TTEE REV TR OF
BARBARA J PETERSON U/A 2/4/00 $70,000 BARBARA S MEISTER TTEE THE MEISTER
NON-EXEMPT MARITAL TR U/A 11/17/83 $100,000 BARBARA SEIDEL TTEE BARBARA GALLUN
SEIDEL RESIDUAL TRUST U/A 2/9/60 $50,000 BARBARA SUE WILSON DAVID D WILSON TTEE
THE BARBARA SUE WILSON U/A 8/23/94 $50,000 BERT HUNTSINGER $50,000 BRENT PAULGER
SHARISSA PAULGER $50,000 BRIAN S BEHAN $50,000 BRUCE WALKER RAVENEL III $300,000
BUCKTHORN LLC $50,000 CARLOS A MERINO TTEE CARLOS ALFONSO MERINO REV LIVING
TRUST, U/A 12/04/96 $50,000 CAROLYN R LONG $60,000 CHARLOTTE J BELASCO $50,000
CHRISTIANNA SEIDEL TTEE PROPERTY TRUST U/A 11/5/99 FBO CHRISTIANNA SEIDEL
$50,000 CINDY J LEWIS TTEE CINDY J LEWIS DECL OF TRUST U/A 3/11/93 $50,000 COREY
SHANNON MCNAMEE $50,000 CYNTHIA KESSLER & JAMES KESSLER $50,000 DAVID ALAN
SCULLY $100,000 DAVID ARITA TOD $50,000 DAVID BRISBIN TTEE INNES/BRISBIN LIVING
TRUST DATED 6/8/04 $100,000 DAVID W LARSON JENNIFER L LARSON $100,000 DEBORAH
FOREMAN TTEE DEBORAH D FOREMAN TRUST U/A 9/29/94 $50,000 DOUGLAS W JOHNSON TTEE
DOUGLAS WILLIAM JOHNSON REV TRST U/A 6/25/10 $50,000 DR UZZI REISS MRS YAEL
REISS TTEE THE REISS FAMILY TRUST U/A 12/29/88 $50,000 EVA MARIE SALAS TTEE EVA
M SALAS TRUST $50,000 GAYLE M & DEBORAH SANDERS TTEE THE GAYLE M SANDERS FAM TR
REV TR, U/A 8/15/02 $100,000 GEORGE FELDMAN $250,000 GILBERT DOMINGUEZ TTEE
DOMINGUEZ TRUST U/A 3/3/05 $350,000 HCR INVESTMENTS INC. $100,000 HEIDI W KIENE
KEVIN KIENE $100,000 HEMANT KATHURIA P/ADM H KATHURIA INVESTMENTS II P PLAN
$50,000 JACK ABRAMS MARGO ABRAMS TTEE JACK ABRAMS PENSION PLAN 1 $50,000 JANET D
RUSSELL TTEE JANET DICKINSON RUSSELL LIVING TR U/A 1/20/10 $50,000 JEAN A
DAVIDS-OSTERHAUS TTEE JEAN A DAVIDS-OSTERHAUS REV U/A 10/03/07 $50,000 JEFF
ARCHIBALD $100,000 JERRY F MCWILLIAMS $50,000 JIM GRIFFIN CUST DANIEL J GRIFFIN
UTMA OH $60,000


--------------------------------------------------------------------------------



Investor’s Legal Name Investment
Amount JIM GRIFFIN CUST MICHELLE E GRIFFIN UTMA OH $60,000 JIM ROBERT PUGH
$50,000 JIMMIE C WEST CAROLYN E WEST $50,000 JOHN A RUPP TTEE JOHN A RUPP TRUST
U/A 3/9/07 $50,000 JOHN D SMEAD $50,000 JOSEPH MCCARTHY MIKI MCCARTHY TOD
$50,000 JULIA L GRIFFIN $60,000 KENNETH H NASS & MAUREEN K NASS TTEE KENNETH H
NASS & MAUREEN K NASS CHARITRUST U/A 6/7/05 $100,000 KEVIN MOORE $50,000 KK
SWOGGER ASSET MANAGEMENT, LP $80,000 LARRY GUAGLIARDO TOD $70,000 LAURA SMITH
FORREST SMITH TTEE CONNELLY JOHNSON SMITH FAM TR U/A 4/2/09 $50,000 MARC A
PIERRE, P BARRAGAN P/ADM CENTER FOR PHYS HLTH 401K PSP MARC PIERRE $50,000 MARC
BIENSTOCK JENNY I BIENSTOCK $50,000 MARC W LEVIN SUSAN G LEVIN $50,000 MARK A
OSTERHAUS TTEE THE MARK A OSTERHAUS REV TR U/A 10/31/07 $50,000 MARK DUGGER
P/ADM THE ALLSTATES DRYWALL INC EE ST $50,000 MARK EDWARD SMEAD TTEE MARK E
SMEAD REVOC LIVING TRUST U/A 11/17/95 $100,000 MARK STERIN $70,000 MAUREEN K
NASS KENNETH H NASS TTEE MAUREEN K NASS LIVING TRUST U/A 5/16/05 $50,000 MICHAEL
J HANRATTY LYNSAY F HANRATTY $100,000 MICHAEL SCULLY $100,000 MITCHELL MARTIN
DEBORAH MARTIN $50,000 NANCY L BENSON TTEE THE NANCY L BENSON LIVING TRUST U/A
11/11/02 $50,000 N E APPERSON, P MCEACHERN TTEE NORMAN E APPERSON AND PAMELA
MCEACHERN TR, U/A 7/22/96 $100,000 NFS/FMTC IRA FBO DIANE D SPOLUM $200,000
NFS/FMTC IRA FBO HOWARD W WAHL $100,000 NFS/FMTC IRA FBO LEONARD SIEGEL $50,000
NFS/FMTC IRA FBO LYNN HAVLIK $50,000 NFS/FMTC IRA FBO ROYCE V JACKSON $100,000
NFS/FMTC IRA FBO ROBERT STEPHEN ADAMS $100,000 NFS/FMTC ROLLOVER IRA FBO ANDRES
KEICHIAN $50,000 NFS/FMTC ROLLOVER IRA FBO BERTRAND BROOKS CARDER $50,000
NFS/FMTC ROLLOVER IRA FBO DONALD T GLASER JR $50,000 NFS/FMTC ROLLOVER IRA FBO
EDWIN BRUNO KAEHLER $50,000 NFS/FMTC ROLLOVER IRA FBO JAMES A TAMBORELLO
$100,000 NFS/FMTC ROLLOVER IRA FBO JERRY R SPEAKS $50,000 NFS/FMTC ROLLOVER IRA
FBO LYNN ROLLINS STULL $50,000 NFS/FMTC ROLLOVER IRA FBO RALPH DALE EDSON
$100,000 NFS/FMTC ROLLOVER IRA FBO RICHARD DAVIS MOORE $40,000 NFS/FMTC ROLLOVER
IRA FBO ROBERT M WEISSBERG $50,000 NFS/FMTC ROLLOVER IRA FBO RONALD ALLEN MCCANN
$50,000 NFS/FMTC ROLLOVER IRA FBO TODD HOWARD OVERGARD $50,000 NFS/FMTC ROTH IRA
FBO HELEN ERSKINE $50,000


--------------------------------------------------------------------------------



Investor’s Legal Name Investment
Amount NFS/FMTC ROTH IRA FBO VIRGINIA C ADAMS $50,000 NFS/FMTC SEP IRA FBO
CARTER LAREN $100,000 NFS/FMTC SEP IRA FBO GERALD E MANWILL $50,000 NFS/FMTC SEP
IRA FBO GERALD MONA $50,000 NORMAN S KRAMER & LINDA L KRAMER $50,000 OLEKSANDR
TUMKO OKSANA TUMKO $50,000 PETER D SCHIFF $200,000 POINT AUX CHENES, LLC $50,000
POM INVESTMENTS LLC $100,000 PRASAD REALTY CORP $50,000 QUINCY MURPHY INC
$50,000 R STEVEN SMITH $100,000 RICHARD GRIFF JACKIE GRIFF $150,000 RICHARD P
ANTHONY III & KIMBERLY J ANTHONY $50,000 RICHARD POTAPCHUK $300,000 ROBERT L
BISHOP TOD FRANCINE BISHOP $50,000 ROBERT T FOSS MARGARET FOSS TTEE ROBERT T &
MARGARET FOSS REV TR U/A 3/31/04 $60,000 SCOTT & MISTY DAVIES TTEE THE SCOTT &
MISTY DAVIES LIVING TR, U/A 6/28/07 $80,000 SCOTT R GRIFFIN $60,000 SHELBY
JORDAN, BECKY JORDAN $50,000 SKEE GOEDHART TTEE THE PARACELSUS REVOCABLE TRUST
U/A 7/25/97 $50,000 STEPHEN RASKIN P/ADM DREW & RASKIN P/S PLAN FBO STEPHEN
RASKIN $100,000 STEVE & COLLEEN HOKE TTEE HOKE LIVING TRUST U/A 4/19/02 $50,000
STEVEN JAY EPSTEIN $50,000 SUSAN C CULLEN $50,000 THOMAS L INGRAM CARISSA INGRAM
TTEE INGRAM LIVING TRUST U/A 11/2/05 $50,000 TIMOTHY CRANE TTEE TIMOTHY R CRANE
TRUST U/A 12/6/04 $100,000 TRISHA L FRERES THEODORE KYLE FRERES TTEE TRISHA L
FRERES LIVING TRUST U/A 12/20/04 $50,000 WALTER FRIESEN $80,000 WILLIAM A KARGES
JR TTEE KARGES REVOC INTERVIVOS TRUST U/A 4/29/85 $50,000 WILLIAM BRADLEY P/ADM
BRADLEY ANESTHESIOLOGY PSP $50,000 WILLIAM J CYR $70,000 WILLIAM TEN BRINK TTEE
TEN BRINK TRUST U/A 10/2/86 $90,000 WILLIAM WILEY MARIANNE WILEY TTEE WILEY
FAMILY LIVING TRUST U/A 7/19/95 $60,000 TOTAL $8,920,000


--------------------------------------------------------------------------------